 Case 1:19-cv-02142-RMB-BCM Document 100 Filed 06/03/19 Page 1 of 2
 ~aDENTONS            Mark D. Meredith                        Dentons US LLP
                                       Counsel                                                        1221 Avenue of the Americas
                                                                                                        New York, NY 10020-1089
                                       mark .meredilh@dentons .com                                                   United States
                                       D   +1 212 768 6852

                                                                                                                     dentons.com


                                                  Application GRANTED. The status conference
 MEMO ENDORSED                                    scheduled for June 4, 2019 shall be conducted
                                                  telephonically.

June 3, 2019                                      It is further ORDERED that, due to a conflict on the
                                                  Court's calendar, the status conference scheduled
BYECF                                             for June 4, 2019, at 10:00 a.m., shall take place on
                                                  June 4, 2019, at 9:30 a.m. Counsel are directed to
Hon. Barbara Moses                                call chambers at (212) 805-0228 a few minutes
United States Magistrate Judge                    before 9:30 a.m., with all counsel on one line.
Daniel Patrick Moynihan
United States Courthouse                          so
500 Pearl Street
Courtroom 20A
New York, NY 10007
                                                 Barbara Moses, U.S.M.J.
                                                 June 3, 2019
        Re:         Lek Securities Corp., et al. v. Nicolas Louis, et al.,
                    Case No. 1: l 9-cv-02142 (RMB/BCM)                                          ELECTRONICALLY FILED
                    Joint Letter on Status of Discover and Settlement Effo                     poc #:_ _--:-.....-::,-...----
                                                                                                DATE FILED: ~ j 3\ l                 9
Dear Judge Moses:

        This joint status letter is respectfully submitted in response to Your Honor's Order, dated
May 28, 2019 (ECF No . 98) (the "Order"), instructing the parties to submit a joint letter
"outlining the progress of discovery to date, including any outstanding discovery disputes
requiring judicial resolution, and updating the Court on the parties' settlement efforts. If no
discovery controversies exist at that time, the parties may request that the conference [scheduled
for June 4, 2019 at 10:00 a.m.] be held telephonically."

        We write to inform you that the parties continue to make substantial progress towards a
binding agreement and have further narrowed the remaining issues. We are very close to
finalizing a binding memorandum of understanding and are hopeful that it will be completed
within the next day or two. There are no outstanding discovery controversies. However,
because the parties have not yet entered into a final memorandum of understanding, the parties
jointly request that the conference scheduled for tomorrow be held telephonically.




Hamilton Harrison & Mathews • Mardemootoo Balgobin • HPRP • Zain & Co. • Delany Law • Dinner Martin • Maclay Murray & $pens   •
Gallo Barrios Pickmann • Munoz • Cardenas & Cardenas • Lopez Velarde • Rodyk • Boekel • OPF Partners • -;k!I,.
     Case 1:19-cv-02142-RMB-BCM Document 100 Filed 06/03/19 Page 2 of 2
 ~htDENTONS                 Hon . Barbara Moses                             dentons.com
                            June 3, 2019
                            Page 2




                                                  Respectfully submitted,


                                                  /s Mark D. Meredith
                                                  Mark D. Meredith




cc: All Counsel of Record




111090618
